DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.

Response to Amendment
The amendments filed on June 10, 2021 have been entered.
Claims 1-2, 12 and 21 have been amended.

Response to Arguments
Applicant’s arguments filed on June 10, 2021 have been fully considered but moot in view of the new grounds of rejections necessitated by applicant’s amendments.

Applicant’s argument: 
Amended independent claim 1 recites that the field device is a non-router field device. 
As discussed during the telephonic interview extended on May 24, 2021, Ngo does not teach or suggest a non-router field device, as required by amended independent claim 1. Ngo relates to setting 7 claimed automated system, an inherent CPU of the router of Ngo to the claimed arithmetic unit, the power switch of the router of Ngo to the claimed operating element, and the Ethernet ports of the router of Ngo to the claimed hardware interface. See Office Action, pp. 6 and 8. For the reasons discussed during the telephonic Examiner Interview on March 9, 2021, and for the reasons presented below, Applicants respectfully disagree. As reiterated during the telephonic Examiner Interview on May 24, 2021, Applicants submit that the terms "field device" and "automation system" are known to persons having ordinary skill in the art and that a router of a WiFi network is not a field device of an automation system. See Applicants' specification, paragraph [0003]. Applicants have amended independent claim 1 to make this clear. Support for this amendment may be found, for example, in paragraph [0042] of Applicants' specification. 
Accordingly, Ngo does not teach or suggest a non-router field device, as required by amended independent claim 1. 
Bugwadia does not fill the gaps. The Office Action does not cite Bugwadia for this limitation and Bugwadia fails to teach or disclose this limitation. 
Therefore, for at least these reasons, Ngo and Bugwadia, either alone or in combination, do not teach or disclose each and every limitation of amended independent claim 1. Independent claim 1 is therefore allowable over the cited references. 
Claims 2-11 depend, either directly or indirectly, from allowable independent claim 1 and are allowable for at least this reason. Further limitations patentably distinguish dependent claim 2 from the cited references. 
Amended dependent claim 2 recites that the arithmetic unit is configured to execute a web server only when the field device is in the configuration mode. The Office Action corresponds the router web interface of Ngo to the claimed configuration mode and the ipconfig command on a Windows 
Therefore, Ngo does not teach or suggest this limitation. Bugwadia does not fill the gaps and the Office Action has not cited Bugwadia for doing so. Thus, dependent claim 2 is allowable over the cited references.

Examiner’s response to applicant’s argument: 
Examiner respectfully disagrees. Applicant argues that the new subject matter (the field device is a non router device) is not taught by Ngo, however as presented below a new reference has been introduced to teach this new subject matter (“Powell”, US 20120236769 A1) ([0026] field device (such as a router or field instrument)) ([0021] The field instruments 112 a-112 e generally represent non-routing devices that are routinely locally-powered, although a field instrument could provide routing functionality or be line-powered.){Examiner interpret filed Instrument as non router field device}. This new subject matter has raised a new 112(a) rejection as this new matter is not supported in the specification as presented below. 
Applicant argues that that Ngo does not teach “the arithmetic unit is configured to execute a web server only when the field device is in the configuration mode” without providing details in the claim language, however as presented below Bugwadia teaches this subject matter ([0036] Fig. 2 flowchart of an example of a procedure for a network device requesting and receiving a configuration information or data set from a system management configuration server )(Abstract Method for accessing remote server by a device to acquire device configuration information).

Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 1: it recites “an arithmetic unit”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “an arithmetic unit” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “an arithmetic unit” as having a sufficiently definite meaning of structure to 
Examiner recommends applicant to add a similar language to claim 1 such as “a field device comprising one or more processor, a memory storing one or more programs for execution by the one or more processors, wherein the one or more programs when executed by the one or more processors“ in order to obviate 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the term “an arithmetic unit”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of “managing configuration data”. The specification simply restates the function that is performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  
Regarding claim 2-11 dependent claims are rejected based on their dependency from the rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites the term “an arithmetic unit”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions (managing configuration data).  However, the specification states in paragraph [0009] “one or more processor”, however the processor is regards to the invention whereas description is required to perform the above functions and algorithm on how these specific functions are being done.  MPEP 2181(IV).  

Regarding claim 2-11 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 1, the claim recites the terms “the field device being a non-router field device”.  However, the specification [0042] teaches that the connection between field device and the configuration unit could be through interposition of a router, but does not teach that the field device is a non-router device. 
Regarding claim 2-11 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 12, the claim recites the terms “the field device being a non-router field device”.  However, the specification [0042] teaches that the connection between field device and the configuration unit could be through interposition of a router, but does not teach that the field device is a non-router device. 
Regarding claim 13-20 dependent claims are rejected based on their dependency from the rejected claim 12.

Regarding claim 21, the claim recites the terms “the field device is not a router”.  However, the specification [0042] teaches that the connection between field device and the configuration unit could be through interposition of a router, but does not teach that the field device is a non-router device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Powell (“Powell”, US 20120236769 A1) hereinafter Powell, in view of Bugwadia et al. (“Bugwadia”, US 20100180016 A1) hereinafter Bugwadia.  
 
Regarding claim 1, Powell teaches a field device for an automation system ([0026-0030] Fig. 1 Field Instrument is the field device, user device is 122 is the configuration unit)([0028] Fig. 1automation system 100)([0017] industrial control and automation system 100 in Fig. 1). ([0026] field device (such as a router or field instrument)) ([0021] The field instruments 112 a-112 e generally represent non-routing devices that are routinely locally-powered, although a field instrument could provide routing functionality or be line-powered.){Examiner interpret filed Instrument as non router field device} 
an arithmetic unit configured to manage configuration data for operating the field device ([0034-0035] Fig. 2A The field device 200 further includes a controller 210 {Arithmetic Unit}, which controls the overall operation of the device 200)([0040-0045] Figs. 2A 2B  the user device 250 includes device circuitry 252. The circuitry 252 generally performs the configuration or monitoring operations associated with a field device, as well as provisioning operations associated with the field device, such as when the provisioning data is not available or included in the configuration data for configuration of the field device)(Abstract Providing the configuration data and the provisioning data could include communicating the provisioning data and the configuration data to the field device through an out-of-band communication interface. The out-of-band communication interface may include a direct wired interface or infrared interface.)
an operating element that is actuable by a user, an actuation of the operating element being detectable by the arithmetic unit ([0030] Fig. 2A the circuitry 202 generally performs the industrial control/automation function(s) of the field device 200. For example, the circuitry 202 could include sensing and signal processing circuitry within an industrial process sensor. The circuitry 202 could also include actuating circuitry for making adjustments to an industrial process within an industrial actuator.)([0036] By supporting this local OOB interface 120, a user that is local to the field device 200 can send packets either to provisioning objects located on the radio board or to the field device circuitry by means of the interface objects.){Examiner interprets field device circuitry as operating element actuable by a user {industrial actuator}}; and 
a hardware interface configured to enable the field device to be connected to a communication system of the automation system or a configuration unit ([0027] Fig. 1  the interface 120 could represent an infrared interface, a radio interface, or other wireless interface or a wired interface.)([0030-0031] Fig. 2A Interfaces 20)
wherein to provide security against unauthorized access ([0050] When connected on a wireless network, a network manager can restrict out of band access at the field device 200 in order to prevent unwanted configuration or monitoring of the field device 200 by use of the hand held configuration tool without network authorization.)
Powell does not explicitly teach wherein the arithmetic unit is further configured to put the field device into a configuration mode to change the configuration data when, simultaneously during operation of the field device, a first signal from the operating element, which represents the actuation by the user, and a second signal from the hardware interface, which represents a terminal connection of a wired connection, are received such that the field device is put into the configuration mode only after both the first signal and the second signal are received, however
Bugwadia teaches wherein the arithmetic unit is further configured to put the field device into a configuration mode to change the configuration data when, simultaneously during operation of the field device, a first signal from the operating element, which represents the actuation by the user, and a second signal from the hardware interface, which represents a terminal connection of a wired connection, are received such that the field device is put into the configuration mode only after both the first signal and the second signal are received ([0016] Fig. 1 ability to send a network device, such as a wireless network switch, to a local or remote site and permit a person without any particular skill or training to merely plug the device into a network connection, such as for example for an Ethernet cable to a plug-in connector (such as to an RJ-45 port connector) on the case or housing of the device, press a button while switching on or otherwise applying electrical power or initiating operation of the device, and as a result of these actions cause the device to send a message to a predetermined network server over the Ethernet network and in return receive a full and complete configuration information or data set (or a supplemental data set to augment what is present) to place the network device in operation on the network and not requiring any further interaction with the network or a network administrator.)([0058]){Examiner interprets that Remote Network device  {field device} 108 is connected to Network management system {configuration unit} through Ethernet connection and this is the second signal, pushing buttons on the remote network device 118/116 is the first signal, once these two signals are there, the network management system can configure the remote network device}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Bugwadia in view of Powell in order to controlling a component of automated system, and receive two signals during the configuration mode because it would provide simple, reliable and secure way to configure devices remotely without the need to have IT administrators in the location of the field devices. 

Regarding claim 2, Powell and Bugwadia teach the field device of claim 1. 
Powell does not explicitly teach wherein the arithmetic unit is configured to execute a web server only when the field device is in the configuration mode, however
Bugwadia teaches ([0036] Fig. 2 flowchart of an example of a procedure for a network device requesting and receiving a configuration information or data set from a system management configuration server )(Abstract Method for accessing remote server by a device to acquire device configuration information).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Bugwadia in view of Powell in order to execute a web server when the field device is in the configuration mode because it would ensure that the configuration data in the field device is only updated and written from the configuration unit through the wired connection between the field device and the configuration unit in very secured way. 

Regarding claim 3, Powell and Bugwadia teach the field device of claim 1.
Powell further teaches wherein the arithmetic unit is configured to permit the configuration data to be changed in the configuration mode ([0006] in response to selecting a first operating mode, providing configuration data from the user device to the field device in order to configure the field device.)(Abstract in response to selecting a first operating mode, providing configuration data from the user device to the field device in order to configure the field device.)

Regarding claim 4, Powell and Bugwadia teach the field device of claim 3.
Powell further teaches wherein the arithmetic unit is configured to permit the configuration data to be written in the configuration mode ([0006] in response to selecting a first operating mode, providing configuration data from the user device to the field device in order to configure the field device.)(Abstract in response to selecting a first operating mode, providing configuration data from the user device to the field device in order to configure the field device.)

Regarding claim 5, Powell and Bugwadia teach the field device of claim 3. 
Powell does not explicitly teach wherein the arithmetic unit is configured to request a password before a change is permitted in the configuration mode, however
Bugwadia teaches herein the arithmetic unit is configured to request a password before a change is permitted in the configuration mode ([0070] an encryption based on secure socket layer (SSL) may be used and in this case an authentication based on a username and password scheme may be implemented to make sure the management scheme that is configuring the network device is allowed to do so.) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Bugwadia in view of Powell in order to request password because it would provide simple, reliable and secure way only when extra layer of security is implemented before changing or writing any configuration data.

Regarding claim 6, Powell and Bugwadia teach the field device of claim 2. 
Powell further teaches wherein the web server is accessible by the configuration unit via a defined address ([0019]  the network 106 may communicate Internet Protocol (IP) packets, frame relay frames, Asynchronous Transfer Mode (ATM) cells, or other suitable information between network addresse)

Regarding claim 7, Powell and Bugwadia teach the field device of claim 2. 
Powell does not explicitly teach wherein the web server is accessible by the configuration unit via a dynamic assignment of a network configuration and name resolution, however
([0046]  DHCP request to a DHCP server to obtain a first or a new IP address (because it may not have an IP address when it wakes up for the first time), it will also be assigned or otherwise be identified with a default router, and it will be assigned or otherwise identified to a DNS server, and finally according to one embodiment it will receive a domain name from the DHCP server.)).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Powell in view of Bugwadia in order to have the webserver accessed by a dynamic assignment of a network configuration and name resolution because it would provide easier and more common way to implement the configuration remotely from multiple devices that utilize the same protocol. 

Regarding claim 8, Powell and Bugwadia teach the field device of claim 1. 
Powell does not explicitly teach wherein the first signal comprises defined content information is present for a defined period of time, however
Bugwadia teaches wherein the first signal comprises defined content information is present for a defined period of time or the first signal comprises defined content information and is present for the defined period of time ([0042] plugs in electrical power (if an on-off switch is provided on the device) and at the time the on-off switch is switched from an off state to an on state, holds down the boot mode button on the device so that the replacement network device sends a message to the management side server requesting configuration information. {defined content information is the continuous power signal for the period of time when connected to the power outlet}).


Regarding claim 9, Powell and Bugwadia teach the field device of claim 1. 
Powell further teaches wherein the second signal results from the wired connection being plugged into the hardware interface ([0027] Fig. 1  the interface 120 could represent an infrared interface, a radio interface, or other wireless interface or a wired interface.)([0030-0031] Fig. 2A Interfaces 20)

Regarding claim 11, Powell and Bugwadia teach the field device of claim 1.
Powell does not explicitly teach wherein the hardware interface is an Ethernet interface based on the IP protocol, however
Bugwadia teaches wherein the hardware interface is an Ethernet interface based on the IP protocol ([0058] This information source may typically be a network server (such as the management side server already described) and the network will be or include the Internet connected to the network device using an Ethernet cable or wireless equivalent.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Powell in view of Bugwadia in order to have Ethernet hardware interface because it would provide a wired and secured connections between the field and configuration devices so that configuration data can be written or updated more securely. 

Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 1.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 2.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 3.
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 4.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 6.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 7.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 8.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 9.
Regarding claim 21, claim 21 can be rejected with the same reasoning as claim 1.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Powell (“Powell”, US 20120236769 A1) hereinafter Powell, and Bugwadia et al. (“Bugwadia”, US 20100180016 A1) hereinafter Bugwadia, in view of Brodersen et al. (“Brodersen”, US 20080165202 A1) hereinafter Brodersen.  

Regarding claim 10, Powell and Bugwadia teach the field device of claim 1.
Powell and Bugwadia teach do not explicitly teach wherein the arithmetic unit is configured to terminate the configuration mode automatically after a defined period of time, however
Brodersen teaches wherein the arithmetic unit is configured to terminate the configuration mode automatically after a defined period of time ([0053] In an implementation, the media client 100  {field device with arithmetic unit} can be configured to switch to a default or current display setting upon the expiration of a predetermined period of time if an appropriate command has be not received from a user {configuration unit}).


Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444